Marshall, J.
Does the quoted legislative enactment violate the guaranties of equal protection of the laws contained in the state and federal constitutions, by putting the particular species of real estate in a class by itself and treating the same for public revenue purposes and the owners thereof materially different than other forms of real estate and the owners thereof are treated %
Though the constitutionality of the act in question was challenged by defendant upon several grounds, only those covered by the stated question were considered in deciding the case. It is the opinion of the court, the Chief Justice and Justices Siebeckee and Kebwikt dissenting, that the classification made by such act cannot be justified under even the very liberal rules on that subject, and hence the question must be answered in the affirmative, requiring the defendant’s motion to quash the writ of mandamus upon the ground that such act is unconstitutional to be granted.
By the Gourt. — It is so ordered, and the proceedings dismissed.